—Order, Supreme Court, New York County (William McCooe, J.), entered on or about December 4, 1998, which granted the petition for a permanent stay of the arbitration of the subject uninsured motorist claim, unanimously reversed, on the law and the facts, without costs, the petition denied and the proceeding dismissed. Appeal from order, same court and Justice, entered April 7, 1999, which, insofar as appealable, denied respondents’ motion for renewal, unanimously dismissed, without costs, as academic in light of the foregoing.
The petition to stay arbitration should have been denied since the insured sufficiently complied with the contractual provisions of the uninsured motorist endorsement. Concur— Ellerin, P. J., Nardelli, Williams, Rubin and Andrias, JJ.